DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed April 22, 2022, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument (1) that the metal oxide layer in Okada must be yttrium oxide and is not replaceable, the examiner is unpersuaded.  Okada paragraph [0079] notes the yttrium-containing metal oxide layer may be composed of several possible oxides including garnet, an oxide including aluminum.  As applicant points out Okada paragraph [0080] indicates that the amount of yttrium is used to ensure a high barrier layer and several examples use 100 mol % Y2O3.  Applicant and the examiner agree that this disclosure does not read on using aluminum oxide and/or tantalum oxide, as required by claim 1.  The commensurate layer in Mahajani is preferable composed of aluminum oxide (as claimed), tantalum oxide (as claimed), yttrium oxide (as in Okada), as well as other oxides (column 3 lines 49-52).  Mahajani further specifies that aluminum oxide and tantalum oxide (as claimed) are most preferred (column 3 lines 55-56).  Addressing applicant’s argument that a high band gap is important to Okada it is noted that aluminum oxide has a band gap of 5.99 eV1 and tantalum oxide has a band gap of 3.8-5.3 eV2.  The examiner agrees with applicant’s evaluation that a high band gap is important for the device, however, the examiner does not agree that this can only be accomplished with a pure yttrium oxide layer.  Indeed, Okada discloses, see paragraphs [0079-80], that layer 13 can have different amounts of yttrium oxide mixed with other metal oxides, which would lower the band gap.  Mahajani also teaches, see column 5 lines 47-56, the layer could be any of several metal oxides including aluminum oxide (as claimed), tantalum oxide (as claimed), yttrium oxide (as in Okada).  Since each have high band gaps any of the three would appear to work, i.e. be satisfactory for its intended purpose.  This is further supported by applicant’s disclosure, see instant application page 11 lines 3-30, that the same layer can be any of several metal oxides including aluminum oxide (as in Mahajani), tantalum oxide (as in Mahajani) and yttrium oxide (as in Okada).
Regarding applicant’s argument (2) Combining the tunneling dielectric material of the transistors of Mahajani with the electrochromic device of Okada is not obvious, the examiner is unpersuaded.
Regarding applicant’s argument that “Mahajani is silent regarding an electrochromic element, and thus Mahajani does not teach or suggest that a high dielectric constant material such as aluminum oxide or tantalum oxide can salve any problem to be addressed in Okada” making an obviousness rejection improper, the examiner is unpersuaded.  The examiner acknowledges that Mahajani is in a different art than Okada.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  In the current case, as previously noted, applicant faced a problem of having a device that could maintain color change without consuming power and having a low resistance comparable to the electrode layer's resistance causing non-uniformity in application of the power supply for applications of these devices in larger area applications (see instant application page 19 line 27-page 20 line 11).  Mahajani teaches that using aluminum or tantalum oxide is for the purpose of having a higher dielectric constant, which would address the problems faced by applicant.  Since it addresses a problem faced by applicant the art is analogous and is appropriate to apply even though it is in a different art.    
Regarding applicant’s arguments that Okada does not identify the metal oxide layer (13) as a “tunneling dielectric channel” and it is not a tunneling dielectric channel, the examiner is unpersuaded.  Okada paragraph [0080-81] discloses that the layer 13, i.e. Y2O3, needs to be sufficiently thin, i.e. 1-50nm, so that it does not become an insulator thereby inhibiting injection of charges into the electrochromic layer.  This is describing the structure and function of tunneling element and is similar to applicant’s disclosure a possible tunneling dielectric channel could include yttrium oxide, i.e. Y2O3, with a thickness of 0.1-50nm, see instant application page 11 lines 3-30.  Given that Okada’s disclosure of layer 13 is substantially similar to one of applicant’s examples of a tunneling dielectric channel the examiner concludes that layer 13 is commensurate with a tunneling dielectric channel.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.  
Regarding applicant’s argument that since the “Color Development Test” of the electrochromic display of example 2, paragraphs [0201-05] and the “Color Development Test” of the electrochromic display of comparative example 4, paragraphs [0217-21] apply +6 V to the respective display devices that layer 13 is not a tunneling dielectric channel, the examiner is unpersuaded.  The “Color Development Test” is applying voltage to the entire system, which is a stack of layers and the potential at each layer would be some fraction of the total.  Example 2 layer 13 is yttrium-oxide content of 100 mol % (paragraph [0186]) and would have a barrier height of 6 eV (paragraph [0080] & remarks page 7).  Since the potential is distributed across a series of elements the potential across the single element of layer 13 would necessarily be less than 6 V.  Thus, classical transport over the band gap is not supported.  Comparative example 4 is not the invention disclosed by Okada and is not relied upon for the rejection and any possible failure of a comparative example is not germane.  
Regarding applicant implying that since Mahajani addresses a problem faced by applicant that it is the examiner is using hindsight, the examiner is unpersuaded.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case Mahajani provides a motivation of providing a dielectric layer with a higher dielectric constant.  
Regarding applicant’s argument that Mahajani does not solve the identified "a problem of having device that could maintain color change without consuming power …", the examiner is unpersuaded.  One skilled in the art would realize that to maintain a charge without consuming power one needs to reduce leakage.  A high dielectric constant results in less leakage, see Mahajani column 2 lines 52-56.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. foreign patent JP2016/173551, using US Patent Application Publication 2017/0131609 as an English translation, of record, in view of Mahajani et al. US Patent 6,858,899, of record.
Regarding claim 1 Okada discloses an electrochromic device (title e.g. figure 3), comprising a first layer including at least one electrode (e.g. first display electrode 12), a second layer (e.g. first yttrium-containing metal oxide layer 13) providing a tunneling dielectric channel (inherent given paragraphs [0081 & 0108] discussing keeping the layer thickness below 50nm so that it does not become an insulator), a third layer including an electrochromic material (e.g. first electrochromic layer 14), wherein the electrochromic material (e.g. 14) is in direct contact with the tunneling dielectric channel (e.g. 13, see figure 3), an electrically insulative fourth layer (e.g. first insulating layer 15) which does not allow electron tunneling (implicit for an insulating layer) and is in direct contact with the electrochromic material (e.g. 14, see figure 3), and a fifth layer including at least one electrode (e.g. second display electrode 22), wherein the fourth layer (e.g. 15) provides an insulative effect which is greater than an insulative effect provided by the second layer (implicit given paragraphs [0081 & 0108] indicating that 13 is not an insulator, as noted above, and 15 is an insulating layer), and wherein the second layer providing the tunneling dielectric channel (e.g. 13) is a metal oxide (paragraph [0079] lists several metal oxides including garnet, an oxide including aluminum).
Okada does not disclose the second layer providing the tunneling dielectric channel is aluminum oxide, tantalum oxide, or a combination thereof.
Applicant faced a problem of having a device that could maintain color change without consuming power and having a low resistance comparable to the electrode layer's resistance causing non-uniformity in application of the power supply for applications of these devices in larger area applications (see instant application page 19 line 27-page 20 line 11).
Mahajani teaches an electrical device with a tunneling dielectric channel made of a metal oxide (abstract & column 3 lines 47-56) and further teaches the metal oxide of the tunneling dielectric is most preferably aluminum oxide or tantalum oxide (column 3 lines 55-56) for the purpose of having a layer with a higher dielectric constant (abstract & column 3 lines 31-45), which would address the problems faced by applicant by reducing leakage (column 2 lines 52-56).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tunneling dielectric channel in the electrochromic device as disclosed by Okada to be aluminum oxide, tantalum oxide, or a combination thereof as taught by Mahajani, for the purpose of using a preferred material to raise the dielectric constant thereby addressing the problems faced by applicant by reducing leakage.
Regarding claim 2 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses it is further comprising a power source structured to provide an electric potential to the device (inter alia paragraph [0202] discusses applying voltage with a power supply), wherein one or more optical properties of the electrochromic material are changeable upon application of a the electric potential (inter alia paragraph [0202] discusses applying voltage to achieve a sufficient color optical density).
Regarding claim 3 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the at least one electrode of the first layer is in direct contact with the second layer (see figure 3), the second layer is in direct contact with the third layer (as set forth above, see figure 3), the third layer is in direct contact with the fourth layer (see figure 3), and the fourth layer is in direct contact with the at least one electrode of the fifth layer (see figure 3).
Regarding claim 4 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the first layer includes two electrodes (paragraph [0064] discloses there may be a plurality of display electrodes).
Regarding claim 5 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the first layer (e.g. 12) is positioned on a transparent substrate (substrate 1 paragraph [0038] “1 is not particularly limited except that it should be a transparent material”).
Regarding claim 6 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the second layer (e.g. 13) includes an electrically insulative material (implicit given paragraphs [0081 & 0108] indicating that 13 would be an insulator if allowed to become thick enough, i.e. >50nm).
Regarding claim 7 Okada as modified by Mahajani discloses the device of claim 6, as set forth above.  Okada further discloses wherein the electrically insulative material is an oxide or a nitride compound (inter alia paragraphs [0075 & 0108] “yttrium-containing layer … contains at least yttrium oxide”).
Regarding claim 8 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the second layer is operable to pass electrons to or from the electrochromic material of the third layer upon application of an electric potential above a threshold where electron tunneling may occur in the second layer (axiomatic for tunneling).
Regarding claim 9 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the fourth layer (e.g. 15) includes an oxide compound, nitride compound, fluoride compound, or mixture thereof (inter alia paragraph [0136] particularly “…composed of metal oxide”.
Regarding claim 11 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the electrochromic material is an anodic material (paragraph [0058-70] e.g. paragraph [0064] “polythiophene”).
Regarding claim 12 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the electrochromic material is a cathodic material (paragraph [0058-70] e.g. paragraph [0060] “viologen derivative”).
Regarding claim 13 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the electrodes are formed of a transparent material (paragraphs [0040 & 0115] “…electrodes be formed of a material having transparency and conductivity”).
Regarding claim 14 Okada as modified by Mahajani discloses the device of claim 13, as set forth above.  Okada further discloses wherein the transparent material is a conductive oxide (paragraphs [0040 & 0115] “…include metal oxides such as indium oxide, zinc oxide, tin oxide, indium-tin-oxide (ITO), and indium-zinc-oxide”).
Regarding claim 15 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses it is further comprising a frame supporting the first, second, third, fourth, and fifth layers (e.g. combination of substrates 1 & 9 and unlabeled outer connectors seen in figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. “The stability of aluminium oxide monolayer and its interface with two-dimensional materials,” Nature, Scientific Reports, DOI: 10.1038/srep29221, 2016; as noted above for providing evidenced of band gap values.
Wikipedia webpage “Tantalum pentoxide” as of 2016; as noted above for providing evidenced of band gap values.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             May 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Song et al. “The stability of aluminium oxide monolayer and its interface with two-dimensional materials,” Nature, Scientific Reports, DOI: 10.1038/srep29221, 2016.
        2 As evidenced by Wikipedia webpage “Tantalum pentoxide” as of 2016.